Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/28/2021 has been entered. Claim 1-20 are pending. Claims 1-3, and 5-20 have been amended. No claim is added or canceled. The 101 and 112 rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backholm (US 2016/0380961) hereinafter Backholm in view of Blinn et al. (US 20170279617) hereinafter Blinn.      
Regarding claim 1, Backholm teaches a method comprising: logging into a network device propagation service portal (i.e. "remote log in"; relay server 142 is the routing agent in 
However, Backholm does not explicitly disclose the key being derived from the DNS zone name being derived from a customer's internet protocol (IP) address; the key providing the DNS zone name and secure communication with the network device configuration propagation agent.
However, Blinn the key being derived from the DNS zone name (i.e. read the public key from the DNS zone file 122 for the domain name 113 or the DNS zone file, [0050]) being derived from a customer's internet protocol (IP) address (i.e. assigning an IP Address to the domain name in the DNS zone file such that the IP Address points to the website hosted by the hosting provider, [0042]); the key providing the DNS zone name (i.e. The correct DNSSEC record is authenticated via a chain of trust, starting with a set of verified public keys for the DNS root zone, [0037]) and secure communication with the network device configuration propagation agent (i.e. the DNS provider 130 may use an encrypted public key method, such as, as a non-limiting example, PKI to communicate with the registrar 120 or the registry 110. The DNS provider 130 may have a public and a private key pair created, preferably by a CA, for each domain name 113 (or for the nameserver for all zones), [0047]).

	
Regarding claim 2, Backholm teaches downloading DNS records with network device configuration data (i.e. records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system and in some instances, also the web-based service addressed in the DNS query [0050]-[0062]; storing network device configuration (i.e. the policy manager 129 can store and enforce traffic optimization and reporting policies provisioned by a Policy Management Server, [0129]); checking for network device configuration changes (i.e. The DNS harmonization component 526 can continue to serve the responses stored in the harmonization cache 528 typically until a change or invalidate is received from the harmonization server, [0404]-[0407]). 

Regarding claim 3, Backholm teaches when a network device configuration change is detected: downloading, in response to the configuration change being detected, DNS records with network device configuration data (i.e. records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system and in some instances, also the web-based service addressed in the DNS query [0050]-[0062]; storing network device configuration (i.e. the policy manager 129 can store and enforce traffic optimization and reporting policies provisioned by a Policy Management Server, [0129]); checking for network device configuration changes (i.e. The DNS harmonization component 526 can continue to serve the responses stored in the harmonization cache 528 typically until a change or invalidate is received from the harmonization server, [0404]-[0407]).



Regarding claim 5, Backholm teaches collecting, at a plurality of pre-determined period intervals, telemetry data (i.e. the client may collect data from a greater number of polling events (e.g., 10-12 polls) and apply a statistical analysis to determine, compute, or estimate a value for the average interval that is used and the local proxy (e.g., device side proxy) may keep monitoring the application/client polls and update the polling interval, [0080]-[0081]); generating DNS records with the telemetry data (i.e. generate DNS protocol messages; the DNS Harmonization component 526 can generate a responsive DNS protocol message using the stored response of the matching pair, [0404]-[0407]); performing a dynamic DNS update to push at least some of the telemetry data to a network device configuration propagation service (i.e. The push client 128 can send out service requests like content update requests and policy update requests, and receives updates to those requests from the server side proxy 125. In addition, push client 128 can send data to a reporting server (e.g., the reporting and/or usage analytics system which may be internal to or external to the server side proxy, [0125]-[0132]).

Regarding claims 6-20, the limitations of claims 6-20 are similar to the limitations of claims 1-5. Backholm further teaches a system (i.e. systems, Abstract) comprising one or more processors; and memory storing instructions that, when executed by the one or more processors (i.e. one or more instructions set at various times in various memory and storage devices in a computer that, when read and executed by one or more processing units or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/29/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447